UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1420


RONALD SALYER,

                  Petitioner – Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                  Respondent – Appellee.



Appeal from the United States Tax Court.          (Tax Ct. No. 08L-
14638)


Submitted:    September 29, 2009            Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Salyer, Appellant Pro Se. Thomas J. Clark, John DiCicco,
Gretchen M. Wolfinger, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Clarissa C. Potter, INTERNAL REVENUE SERVICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald    Salyer    appeals     from    the    tax   court’s    orders

denying, based on lack of jurisdiction, his Motion to Restrain

Assessment or Collection, and denying his motion to vacate.                    We

have    reviewed     the    record    and    find    no     reversible      error.

Accordingly, we affirm for the reasons stated by the tax court.

See    Salyer v.   Comm’r,     IRS,   Tax   Ct.     No.   08L-14638    (U.S.T.C.

Jan. 13, 2009 & entered Mar. 5, 2009; filed Mar. 6, 2009).                     We

dispense    with     oral    argument     because    the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2